Judgment unanimously affirmed. Memorandum: Defendant’s contention that Supreme Court should have referred all Sandoval issues to another Judge at defendant’s bench trial is unpreserved for our review (see, CPL 470.05 [2]). In any event, it is without merit. The court precluded the prosecutor from questioning defendant regarding a prior incident, and "we may presume that the trial court properly 'considered only the competent evidence in reaching [its] determination’ ” (People v Mann, 172 AD2d 1010, 1010-1011, lv denied 78 NY2d 969, quoting People v Bishop, 111 AD2d 398, lv denied 67 NY2d 649).
Upon our review of the record, we conclude that defendant’s conviction of attempted rape in the first degree is supported by legally sufficient evidence and that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The medical evidence is not inconsistent with the victim’s testimony. Moreover, the credibility of the victim was an issue for the trier of fact (see, People v Troy, 119 AD2d 880, 882). Finally, the sentence imposed is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Kasler, J. — Attempted Rape, 1st Degree.) Present— Denman, P. J., Green, Fallon, Doerr and Balio, JJ.